Citation Nr: 0505737	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  02-20 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus 
secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from July 1960 to November 
1981.

This matter arises before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the above claim. 

In his Appeal To Board Of Veterans' Appeals (VA Form 9), 
received in November 2002, the veteran indicated that he 
desired to be scheduled for a hearing before a Veterans Law 
Judge of the Board at the RO.  However, in a statement 
received by the RO in December 2002, the veteran stated that 
he wished to withdraw his request for a hearing.  See 38 
C.F.R. § 20.702(e) (2004).


FINDINGS OF FACT

1.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era.

2.  The veteran has a current diagnosis of type II diabetes 
mellitus.


CONCLUSION OF LAW

The criteria for service connection for type II diabetes 
mellitus as a result of exposure to Agent Orange have been 
met.  38 U.S.C.A. §§ 101(16), 1110, 1116, 1131, 5103A, 5107 
(West 2002);  38 C.F.R. §§ 3.303, 3.307, 3.309 (2004). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131.  In 
addition, service connection may be granted for any  disease 
diagnosed after discharge, when all the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).   Moreover, in 
the case of diabetes mellitus, service connection may be 
granted if such disease is manifested to a compensable degree 
or more within one year following separation from service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2004).

Further, VA regulations provide that, if a veteran was 
exposed to an herbicide agent during active service, 
presumptive service connection is warranted for the following  
disorders: chloracne or other acneform disease consistent 
with chloracne; type II diabetes;  Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of Sec. 3.307(a)(6) are met.  
38 C.F.R. § 3.309(e).

The governing law provides that a "veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9,  1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent . . .  unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§  1116(f).

Type II diabetes mellitus disease, may be presumed to have 
been incurred during active military service as a result of  
exposure to Agent Orange if it is manifest to a degree of 10 
percent at any time after which the veteran was exposed to 
Agent Orange during active service.  38 C.F.R. § 
3.307(a)(6)(ii).   

The veteran had active military service in the Republic of 
Vietnam during the Vietnam era.  He asserts that he developed 
type II diabetes mellitus as a result of exposure to Agent 
Orange during that service.  He stated that he has been sent 
to a dietician and that he was told that his condition was 
treatable by diet.

A VA outpatient treatment record dated in February 2002 shows 
that the veteran's glucose was marginally high at 117.  The 
assessment, in pertinent part, was rule out diabetes.  VA 
clinical laboratory reports dated from June 2000 to October 
2002 show consistently elevated glucose.

A VA examination report dated in December 2002 shows that the 
veteran's glucose was 100 and his Hemoglobin A1C was 5.8, 
which was indicative of poor blood glucose control.  The 
pertinent diagnosis was questionable diagnosis of diabetes 
mellitus type 2 with documented marginal elevation of blood 
sugars dating to early 1999.  The examiner further stated 
that as BS and Hemoglobin A1C (HBA1C) were normal, a 
diagnosis of diabetes was not made.

A VA outpatient treatment record dated in July 2003 shows 
that the veteran had an assessment of hypertriglyceridemia.

A VA outpatient treatment record dated in December 2004 shows 
that the veteran had elevated glucose readings and a 
Hemoglobin A1C level of 6.2.  He was contacted regarding the 
elevated HBA1C and advised that he had diabetes mellitus.  He 
was advised to learn to use a glucometer and to attend 
diabetes mellitus classes.

In light of the foregoing, the evidence supports a grant of 
service connection for diabetes mellitus.  The veteran has a 
current medical diagnosis of type II diabetes mellitus 
requiring a restricted diet.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2004).  The evidence of record also 
indicates that he served in the Republic of Vietnam during 
the Vietnam era and is therefore presumed to have been 
exposed to Agent Orange during service.  As such, presumptive 
service connection under the provisions of 38 C.F.R. § 
3.309(e) is warranted.

The duty to notify and assist has been met to the extent 
necessary to grant the claim.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).  Thus, there is no 
prejudice to the veteran in deciding his claim at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


ORDER

Entitlement to service connection for type II diabetes 
mellitus secondary to exposure to herbicides is granted.



	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


